                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         D. Lane Baucom Jr.,          )               JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:17-cv-00242-MOC-DSC
                                      )
                 vs.                  )
                                      )
          DoALL Company,              )
            Defendant(s).             )

DECISION BY COURT. This action having come before the Court by trial and a Jury Verdict
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Jury’s February 22, 2019 verdict.

                                                March 13, 2019
